Citation Nr: 1442537	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for shin splints. 

2.  Entitlement to service connection for shin splints. 

3.  Entitlement to service connection for neuropathy of the left leg, to include as secondary to service-connected shin splints.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected shin splints.

5.  Entitlement to service connection for a back disability, to include as secondary to service-connected shin splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before Decision Review Officer (DRO) in November 2011. A copy of the transcript is of record.  The Veteran requested a hearing before the Board in his December 2011 substantive appeal.  A BVA hearing was scheduled for November 2013; however, the Veteran submitted a November 2013 statement requesting to cancel his scheduled hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected shin splints is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision dated in September 1972, the RO denied a service connection claim for a leg disability based on the determination that a current disability was not shown; the Veteran did not appeal the September 1972 decision.   

2.  The evidence received since the September 1972 RO decision is new and raises a reasonable possibility of substantiating the claim for service connection for shin splints.    

3.  A chronic cervical spine disability was not shown in service; neuropathy of the left leg was not shown during active duty.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's cervical spine disability or neuropathy of the left leg, and his active service, or between his cervical spine disability or neuropathy of the left leg, and his now service-connected shin splints.


CONCLUSIONS OF LAW

1.  The September 1972 rating decision that denied service connection for a leg disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the September 1972 denial of service connection for a leg disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Shin splints were incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Neuropathy of the left leg and a cervical spine disability were not incurred in or aggravated by service, and may not be presumed related to service, nor are they proximately due to or the result of his now service-connected shin splints.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material- Shin Splints

The Veteran initially filed a claim for a leg disability shortly after separation from service.  The claim was denied in a September 1972 rating decision on the determination that a current disability was not shown.  The Veteran did not appeal the decision and the decision became final. 

The evidence received since the last final September 1972 RO decision includes VA treatment records and a June 2011 VA examination.  Significantly, the June 2011 VA examination reflects a diagnosis of shin splints.  This treatment record is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Shin Splints 

Service treatment records reflect that the Veteran was treated in service on several occasions for leg pain and shin splints. 

Next, post-service evidence reflects continuing complaints of shin splints shortly after service.  The Veteran complained of shin issues in an April 1972 VA examination, just three months following separation from service.  In a November 1974 statement, the Veteran indicated that he had suffered from shin problems in service and had experienced continued problems with this disability.  The Veteran was diagnosed with shin splints at a June 2011 VA examination. 

The Board notes that while an August 2011 VA examination provided a negative etiological opinion regarding the Veteran's shin splints, the Veteran was treated for shin splints in service, was treated shortly after service and now continues to be treated for this same issue.  Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has shin splints that began in active service.

Neuropathy Left Leg and Cervical Spine

The Veteran asserts that he has neuropathy of the left leg and a cervical spine disability that are related to service.  

He has additionally attributed these disabilities to his now service-connected shin splints. 

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to neuropathy of the left leg.  With respect to his neck, the Veteran sought treatment for pain in the left side of his neck in June 1969.  He was diagnosed with mild spastic torticollis.  No additional treatment for his neck was noted.  A December 1971 separation examination reflected a normal clinical evaluation of is neck and neurologic systems, providing factual evidence against his claims. 

Next, post-service evidence does not reflect complaints of neuropathy or cervical spine problems for many years after service discharge.  Specifically, treatment records first reflect complaints of cervical spine problems in December 2009 and neurological problems in January 2010. Diagnoses of neuropathy and degenerative disc disease and degenerative changes of the cervical spine have been subsequently rendered.  Cervical stenosis has also now been diagnosed.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his cervical spine until 2009 and his neuropathy until 2010.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 30 years after service.  This long period without problems weighs against the claims.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing claims for his neuropathy or cervical spine disabilities for over 30 years following separation from service. 

Moreover, importantly, although he filed service connection claims for hemorrhoids, his legs, knee, sinus, athlete's foot, hearing, nerves, stomach, and a GU condition in February 1972 (clearly indicating that the Veteran did know how to file a claim); it was not until 2011 that he initially filed a claim for neuropathy and a cervical spine disability.   

The fact that the Veteran was aware of the VA benefits system, but did not file claims for disability benefits for his neuropathy or cervical spine at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1972 but did not initially file claims for these problems until 2011.

Had the Veteran been experiencing neuropathy or cervical spine problems at that time, there seems to be no reason why the Veteran would not have also filed compensation claims for his neuropathy or cervical spine at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his neurological system and neck were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of neuropathy and cervical spine problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of neuropathy and cervical problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service.  A medical opinion was obtained with respect to his cervical spine claim.  After reviewing the Veteran's claims file and performing an examination a June 2011 VA examiner opined that it was less likely as not that the Veteran's cervical spine disability was caused by or a result of military service.

The VA examiner noted that a review of the available service treatment records indicates that the Veteran had left neck pain in June 1969 and this was diagnosed as a muscle spasm condition (torticollis).  The VA examiner noted that there was not another reference to neck pain in service and that the neck muscle spasm (torticollis) appears to have been a self-limited condition which resolved.  The VA examiner noted that the separation examination did not indicate any neck pain or sequelae from a neck condition.  The VA examiner stated that it is difficult to associate a cervical spine condition to shin splints.  He indicated that altered gait from shin pain may contribute to a thoracolumbar disorder but not a cervical spine disorder.  An opinion regarding the etiology of the Veteran's neuropathy was not obtained.  The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his neuropathy or cervical spine disabilities, or between either of these disabilities and his now service-connected shin splits.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of neuropathy and degenerative disc disease/degenerative joint disease, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Veteran's claims for service connection for shin splints is being reopened and granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

With respect to his claims for neuropathy and cervical spine disabilities, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2011 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for his cervical spine claim in June 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim for a cervical spine disability have been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his service connection claim for neuropathy, as it relates to service, and to his now service-connected shin splints, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current neuropathy disability related to service, or to his service-connected shin splints, is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his neuropathy should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to this issue.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's November 2011 DRO hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked. They were met here. The issues on appeal were identified at the hearing. Sources of evidence relevant in this regard were identified during these hearings. The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

New and material evidence having been received, the claim for service connection for shin splints is reopened.  

Service connection for shin splints is granted. 

Service connection for neuropathy of the left leg, to include as secondary to service-connected shin splints, is denied.

Service connection for a cervical spine disability, to include as secondary to service-connected shin splints, is denied.


REMAND

The Veteran asserts that he currently suffers from a back disability related to his now service-connected shin splints or to service.  

As noted above, in June 2011 the Veteran underwent a VA examination that addressed his cervical spine claim.  In the VA examiner's opinion he noted that "altered gait from shin pain may contribute to a thoracolumbar condition."  

This opinion is speculative in nature but does raise the possibility of a connection between the back and the shin problem, meeting the standards cited above for obtaining a medical opinion. 

As service connection has now been granted for shin splints, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following actions:

1.  A VA examiner is asked to thoroughly review the Veteran's VA claims file, to include the Veteran's service treatment records.  If the examiner determines that an examination is necessary, one should be scheduled.  

a) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability had its onset in service or is otherwise related to service.

b) The examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by his service-connected shin splints.  

c) The examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated by his service-connected shin splints.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


